IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                 NOS. WR-91,997-01 & 91,997-02


                        EX PARTE DAVID JOEL DAVIS, JR., Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. CR33223-A & CR33225-A IN THE 253RD DISTRICT COURT
                            FROM LIBERTY COUNTY


         Per curiam.

                                              ORDER

         Applicant pleaded guilty to evading arrest with a vehicle and felon in possession of a firearm

and was sentenced to thirty-five years’ imprisonment on each count. He did not appeal his

convictions. Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that his pleas were involuntary, plea counsel was

ineffective, and the State failed to disclose material exculpatory evidence. Applicant has alleged

facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent,

393 S.W.3d 781 (Tex. Crim. App. 2013); Brady v. Maryland, 373 U.S. 83 (1963). Accordingly, the
                                                                                                     2

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order counsel and the prosecutor in Applicant’s

cases to respond. The prosecutor shall state whether videos from a police officer’s body camera and

a McDonald’s surveillance camera existed and, if so, whether they were disclosed to Applicant

before he pleaded guilty. Counsel shall state whether he (1) investigated these videos and, if so, what

he determined from his investigation; (2) told Applicant he would be convicted of a “simple felony”

in his evading arrest case and explained to him that there would be a deadly weapon finding; and (3)

advised Applicant to plead guilty because he was not being paid and did not want to spend any more

time on his cases than he had to. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether (1) trial

counsel’s performance was deficient and Applicant would have insisted on a trial but for counsel’s

alleged deficient performance; (2) the State failed to disclose material exculpatory evidence before

Applicant pleaded guilty; and (3) Applicant’s decision to plead guilty was voluntary and knowing

after his motion to suppress was denied. Finally, the trial court shall order the Liberty County

District Clerk to forward the plea papers in these cases. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from
                                                                                                       3

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         January 13, 2021
Do not publish